Citation Nr: 1629248	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-24 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of a recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $27,368.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the VA Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin.

The Board remanded the case in November 2014 to afford the Veteran a Board hearing.  In March 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

A September 2012 rating decision granted the Veteran's claim for special monthly pension based on the need for aid and attendance effective August 28, 2012.  Subsequently, in an October 2012 rating decision, the RO granted an earlier effective of July 12, 2012 for the award of special monthly pension.  In February 2013, the RO issued a supplemental statement of the case on the issue of entitlement to special monthly pension for the period of March 20, 2007 through July 12, 2012, and certified an appeal to the Board in December 2013.  However, a claim of entitlement to an earlier effective date for the award of special monthly pension is a downstream issue from the grant of entitlement.  Grantham v. Brown, 114 F.3d 1156 (1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requests waiver of a recovery of an overpayment of $27,368.00 of nonservice-connected pension benefits.  

By way of history, VA granted nonservice-connected pension benefits to the Veteran effective February 1, 1996, by a June 1996 rating decision.  

In December 2010, the RO learned that the Veteran was in receipt of income from Social Security Administration (SSA) and requested verification from SSA in January 2011.  The RO was informed that the Veteran had been awarded monthly payments of $926.40, along with a retroactive payment of $28,245.80, beginning in January 2009.  In June 2011, the Pension Management Center (PMC) notified the Veteran that his VA pension benefits were being reduced effective February 1, 2009 and being stopped effective April 1, 2009, due to receipt of Social Security benefits and that this action result in an overpayment of pension benefits paid.  

The Veteran filed a request for waiver of recovery of the overpayment citing financial hardship in June 2011.  In March 2012, the COWC denied the Veteran's request for waiver of the overpayment.  The COWC found that the Veteran was at significant fault in the creation of the overpayment because he did not report income from the SSA, in addition to a retroactive payment of over $28,000.00; it was found that fault and unjust enrichment outweighed any claim of financial hardship. 

The Veteran claims undue hardship.  He reports that he spent his excess income for basic needs to pay for aid and attendance and transportation for access to health care and that he lost his home as a result of recovery of the overpayment.  He also claims that he is not at fault for the creation of the overpayment.  Specifically, in his May 2012 notice of disagreement, the Veteran contends that he did report his income in 2009 or 2010.  During his March 2016 Board hearing, the Veteran testified that in March 2009, he submitted a letter informing VA of his SSA income.  He also stated that he had a copy of the March 2009 letter and requested that his record be held open for 60 days to allow him to submit the copy of that letter.  However, upon review of the Veteran's claims file, a copy of such March 2009 letter is not found in the record.  Thus, a remand is necessary to provide the Veteran with an opportunity to submit a copy of the March 2009 letter, to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.

During the March 2016 Board hearing, the Veteran also reported that he had unreported private medical expenses, including $1,600 for dentures and unreimbursed Medicare or Medicaid expenses.  On remand, the Veteran should be afforded an opportunity to submit another VA Form 21-8416.

Additionally, while the March 2012 decision of the Committee on Waivers and Compromises listed a total debt of $27,368.00, it is unclear how the exact amount of the debt was calculated based on the evidence of record.  As such, a remand is necessary for a full accounting of the overpayment created and amounts withheld.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit a copy of the letter he claims he sent in March 2009 to notify the VA of his receipt of SSA income.  Also, provide the Veteran with the opportunity to complete an updated VA Form 21-8416, Medical Expense Report.

2.  Provide a full accounting of the amount of overpayment, including the monthly amounts the Veteran was paid and the monthly amounts due for the period of the debt, clearly indicating the monthly adjustments made during this period.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

